t c memo united_states tax_court kamil f and nagwa gowni petitioners v commissioner of internal revenue respondent george r and nehad mansour petitioners v commissioner of internal revenue respondent docket nos filed date peter c pappas for petitioners stephen r takeuchi for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies an addition_to_tax and penalties with respect to petitioners kamil f and nagwa gowni’s the gownis federal income taxes for and as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number -- dollar_figure dollar_figure big_number respondent determined deficiencies an addition_to_tax and penalties with respect to petitioners george r and nehad mansour’s the mansours federal income taxes for and as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number dollar_figure -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision in these consolidated cases are whether one of petitioners’ s_corporations recognized a gain rather than a loss on the sale of its assets whether petitioners have shown that respondent’s computation of their income for the years in issue using the bank_deposits method is inaccurate or that any of the deposits that were made into their personal bank accounts during the years in issue are not taxable whether petitioners are liable for additions to tax under sec_6651 and whether petitioners are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except for the amounts shown above all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that the gownis filed their petition at docket no they resided in florida at the time that the mansours filed their petition at docket no they also resided in florida background petitioner george r mansour mr mansour i sec_45 years old and was born in egypt after graduating from high school in egypt mr mansour attended college in egypt and studied chemistry for years and accounting for another years in mr mansour immigrated to the united_states and has been a u s resident since that time mr mansour lived in ohio for a portion of before he moved to california while in california mr mansour attended college and worked at a gasoline station in mr mansour moved to florida from until sometime in or mr mansour worked in a convenience store as a cashier clerk and then as an assistant manager for southland corp mr mansour married petitioner nehad mansour mrs mansour in mrs mansour came to the united_states in during and mrs mansour was a homemaker mr mansour has a real_estate license petitioner kamil f gowni mr gowni i sec_45 years old and was born in egypt after graduating from high school in egypt mr gowni attended college and studied agriculture for years mr gowni immigrated to london england in during the time that mr gowni lived in england he studied and worked as an assistant manager in a restaurant mr gowni immigrated to the united_states in and has been a u s resident since that time from to mr gowni lived in los angeles california while in los angeles mr gowni managed a gasoline station and worked with computers for teledyne corp mr gowni married petitioner nagwa gowni mrs gowni in the gownis moved to florida in from date through date the gownis bought and sold stocks totaling approximately dollar_figure million during and mrs gowni was a homemaker messrs gowni and mansour met in los angeles in or while attending the same church petitioners’ business entities petitioners used a number of different corporations to conduct their business affairs during the years in issue messrs gowni and mansour were actively and substantially involved in the operation of these business entities messrs gowni and mansour commingled the funds of these corporations and generally treated the corporations’ bank accounts as one account a mansour enterprises inc in date mr mansour and his brother sam mansour organized mansour enterprises inc mansour enterprises as a florida corporation mansour enterprises purchased a gasoline station located in mt dora florida and operated it as an amoco gasoline station until sometime in the gasoline station included a snack shop and a repair facility with an automobile mechanic on the premises mansour enterprises filed a corporate_income_tax return for and reported dollar_figure of ordinary_income from its operations for that year b mansour’s of mount dora inc in date mr mansour and his brother organized mansour’s of mount dora inc mansour’s of mt dora as a florida corporation mansour’s of mt dora owned the building next to the gasoline station owned by mansour enterprises and leased it to a car detail shop and a hair salon during and this building was also used for storage c pyramid of lake county inc in date pyramid of lake county inc pyramid was organized as a florida corporation messrs gowni and mansour owned and operated pyramid pyramid owned a gasoline station in eustis florida that it leased to a third party pyramid sold the gasoline station in or d mina of deland inc in date mina of deland inc mina of deland was organized as a florida corporation messrs gowni and mansour owned and operated mina of deland mina of deland leased a gasoline station from the amoco oil co amoco the lease terminated sometime between and e mina of sanford inc in date mina of sanford inc mina of sanford was organized as a florida corporation messrs gowni and mansour owned and operated mina of sanford mina of sanford owned and operated a gasoline station in sanford florida from through f mina of forest city inc in date mina of forest city inc mina of forest city was organized as a florida corporation messrs gowni and mansour owned and operated mina of forest city mina of forest city owned and operated an amoco gasoline station in orlando florida from until it transferred its assets to bishoy inc in the following explanation was given for the asset transfer on an attachment to the form_1120s u s income_tax return for an s_corporation that was filed for mina of forest city for spin-off taxpayers elect under sec_355 to spin off of basis and surrender of stock in exchange for stock and basis in spin-off company bishoy inc business_purpose of change in oil company supplier required this transaction mina of forest city filed forms 1120s for and and reported dollar_figure and dollar_figure of ordinary_income from its operations in and respectively and a loss of dollar_figure in the form_1120s filed for mina of forest city for was its final return on the schedule m-2 analysis of accumulated_adjustments_account other adjustments account and shareholders’ undistributed_taxable_income previously taxed attached to its form_1120s filed for mina of forest city’s accumulated_adjustments_account was reported to have a balance of dollar_figure as of the end of that year john l bradshaw p a c p a bradshaw prepared these forms 1120s for mina of forest city in a letter dated date and addressed to bradshaw the internal_revenue_service irs granted mina of forest city s_corporation status with an effective date of date g micca inc in date micca inc micca was organized as a florida corporation messrs gowni and mansour owned and operated micca micca operated as a c_corporation during the years in issue micca purchased real_property and with financing provided by amoco built a gasoline station and convenience store on that property micca operated the gasoline station from until sometime in micca filed a corporate_income_tax return for and reported taxable_income of dollar_figure for that year h tomson inc in date tomson inc tomson was organized as a florida corporation messrs gowni and mansour owned and operated tomson in tomson negotiated the purchase from amoco of an existing amoco gasoline station that was located in orlando the purchase_price of the gasoline station was dollar_figure tomson was to pay amoco dollar_figure at closing tomson borrowed dollar_figure from citicorp north america inc in order to make this payment the remaining dollar_figure of the purchase_price was secured_by a note owed to amoco the note was payable over years and was reduced by cent for every gallon of motor fuel that tomson purchased from amoco the closing date for the sale was date tomson contracted with orange petroleum inc orange petroleum for the installation of gasoline tanks and related work tomson paid orange petroleum dollar_figure for this work which was completed by date tomson contracted with joseph p sexton inc sexton to renovate the existing_building and surrounding property the gasoline station had service bays to repair automobiles sexton converted the space for the service bays into a convenience store tomson paid sexton dollar_figure for this work which was completed by the end of date the gasoline station was ready for business at that time tomson operated the gasoline station and convenience store until it sold the property to sembler e d p partnership sembler in for dollar_figure the closing date for the sale was date as of the closing date the dollar_figure note that was payable to amoco had been reduced to dollar_figure tomson did not pay the balance of the note petitioners determined the basis that tomson had in the property that it sold to sembler by taking into account the following amounts source amount purchase of property from amoco - cash - note tank installation costs construction costs - ryko manufacturing - sexton sale closing miscellaneous expenses additional expenses dollar_figure big_number big_number big_number big_number big_number big_number accordingly petitioners determined that tomson had a dollar_figure basis in the property that it sold to sembler and that the sale generated a dollar_figure capital_loss i shenody inc in date shenody inc shenody was organized as a florida corporation messrs gowni and mansour owned and operated shenody shenody leased an amoco gasoline station during and j bishoy inc in date bishoy inc bishoy was organized as a florida corporation messrs gowni and mansour owned and operated bishoy from the time that mina of forest city transferred the amoco gasoline station to bishoy in bishoy operated the station as a hess gasoline station bishoy operated the gasoline station through bishoy filed forms 1120s for and and reported ordinary_income of dollar_figure and dollar_figure respectively from its operations in those years on the schedule m-2 attached to its form_1120s filed for bishoy’s accumulated_adjustments_account was reported to have a balance of dollar_figure as of the end of that year bradshaw prepared these forms 1120s for bishoy k ava anthony inc in date ava anthony inc ava anthony was organized as a florida corporation messrs gowni and mansour owned and operated ava anthony ava anthony operated as a c_corporation during the years in issue in ava anthony owned land in ava anthony purchased gasoline stations from presto food stores for approximately dollar_figure million and operated them through bradshaw’s employment by petitioners beginning in date petitioners employed bradshaw to do the accounting for mina of sanford mina of forest city and shenody this arrangement eventually expanded to include ava anthony and bishoy bradshaw did not do the accounting for petitioners’ other business entities and had not done any other work for petitioners prior to date from the time that he began working for petitioners bradshaw was aware that petitioners withdrew cash from the corporate bank accounts of ava anthony mina of sanford mina of forest city bishoy and shenody before he could reconcile those accounts bradshaw was also aware that petitioners frequently wrote checks from the corporate bank accounts of their business entities and deposited them into their personal bank accounts bradshaw advised petitioners to discontinue this latter practice the mansours’ income_tax returns for through on their joint income_tax return for the mansours reported the following sources of income source amount of income wages taxable interest dividends capital_gains rental property mansour enterprises mina of forest city mina of deland mina of sanford shenody bishoy dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the mansours reported taxable_income of dollar_figure and total_tax of dollar_figure for the mansours identified mansour enterprises mina of forest city mina of deland and mina of sanford as s_corporations on this return the irs received the mansours’ return on date in an envelope that was postmarked date tax aid accounting inc prepared the mansours’ return on their joint income_tax return for the mansours reported the following sources of income source amount of income taxable interest dividends capital_gains gambling winnings rental properties mansour enterprises mina of forest city mina of sanford mansour’s of mt dora dollar_figure big_number big_number big_number big_number big_number big_number big_number the mansours reported taxable_income of dollar_figure and total_tax of dollar_figure for the mansours identified mansour enterprises mina of forest city mina of sanford and mansour’s of mt dora as s_corporations on this return bradshaw prepared the mansours’ return on their joint income_tax return for the mansours reported the following sources of income and loss source amount of income loss wages taxable interest dividends tomson short-term_capital_gains sales of business property capital_gain distributions rental properties mansour enterprises mina of forest city mina of sanford mansour’s of mt dora shenody bishoy dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the mansours reported taxable_income of dollar_figure and total_tax of dollar_figure for the dollar_figure loss reported by the mansours with respect to tomson represented one-half of the long-term_capital_loss that was calculated from tomson’s sale of its gasoline station to sembler in the mansours identified mansour enterprises mina of forest city mina of sanford mansour’s of mt dora shenody and bishoy as s_corporations on this return bradshaw prepared the mansours’ return on their joint income_tax return for the mansours reported the following sources of income and loss source amount of income loss wages taxable interest dividends short-term_capital_losses long-term_capital_loss carryover capital_gain distributions mansour enterprises mina of sanford mansour’s of mt dora shenody bishoy dollar_figure big_number big_number big_number big_number big_number big_number big_number the mansours reported taxable_income of dollar_figure and total_tax of zero for the mansours identified mansour enterprises mina of sanford mansour’s of mt dora shenody and bishoy as s_corporations on this return bradshaw prepared the mansours’ return the gownis’ income_tax returns for and on their joint income_tax return for the gownis reported the following sources of income and loss source amount of income loss wages taxable interest tomson mina of forest city mina of sanford shenody bishoy dollar_figure big_number big_number big_number big_number big_number the gownis reported taxable_income of dollar_figure and total_tax of dollar_figure for the dollar_figure loss reported by the gownis with respect to tomson represented one-half of the long-term_capital_loss that was calculated from tomson’s sale of its gasoline station to sembler in the gownis were limited to recognizing dollar_figure of this loss in the gownis identified mina of forest city mina of sanford shenody and bishoy as s_corporations on this return bradshaw prepared the gownis’ return on their joint income_tax return for the gownis reported the following sources of income and loss source amount of income loss wages taxable interest long-term_capital_loss carryover mina of sanford shenody bishoy dollar_figure big_number big_number big_number big_number the gownis reported taxable_income of zero for the gownis were limited to recognizing dollar_figure of their reported dollar_figure long-term_capital_loss carryover in the gownis identified mina of sanford shenody and bishoy as s_corporations on this return bradshaw prepared the gownis’ return the gownis requested an extension to file their return their first request extended the time to file to date their second request extended the time to file to date on form_4868 application_for automatic_extension of time to file u s individual_income_tax_return the gownis estimated that their total_tax liability for was zero the gownis’ return was received by the irs on date in an envelope with a postage meter date of date examination of the mansours’ income_tax returns for through the examination of the mansours’ income_tax return for began in date and expanded to include and the mansours executed a power_of_attorney in favor of bradshaw with respect to their income_tax returns for and during the examination of the mansours’ income_tax returns the irs made requests for copies of workpapers the income_tax returns of their business entities and bank statements the mansours did not produce adequate_records with respect to those requests however so the irs summonsed the mansours’ bank records in order to make an appropriate determination of their income for those years in determining the mansours’ income for the irs summonsed and evaluated copies of the bank statements from the checks written for dollar_figure or more on and any items that were listed on deposit tickets totaling dollar_figure or more that were deposited to the mansours’ personal bank account at first union national bank of florida first union for that year in determining the mansours’ income for the irs summonsed and evaluated copies of the bank statements from checks written for dollar_figure or more on and any items that were listed on deposit tickets totaling dollar_figure or more that were deposited to the mansours’ personal bank account at first union as well as the bank statements from checks written for dollar_figure or more on and any items that were listed on deposit tickets totaling dollar_figure or more that were deposited to the mansours’ personal bank account at suntrust bank suntrust for that year in determining the mansours’ income for and the irs summonsed and evaluated copies of the bank statements from checks written for dollar_figure or more on and any items that were listed on deposit tickets totaling dollar_figure or more that were deposited to the mansours’ personal bank account at suntrust for those years during the examination of the mansours’ bank records the irs requested that the mansours provide documentation and explanations as to any nontaxable items that were deposited to their personal bank accounts the irs received information about mina of sanford’s shareholder loan account in response to those requests the examination of the mansours’ income_tax returns for through and the evaluation and analysis of their bank records and other information spanned years and consumed more than hours of revenue_agent time results of the examination of the mansours’ income_tax returns a the irs made the following determinations with respect to the mansours for unreported income from the operations of mansour enterprises the corporate_income_tax return for mansour enterprises for reported ordinary_income of dollar_figure from its operations during that year the irs determined that mansour enterprises was an s_corporation during and that the mansours’ distributable share of this income was dollar_figure the mansours reported income from the operations of mansour enterprises in the amount of dollar_figure on their return accordingly the irs determined that the mansours should have included an additional dollar_figure in income corporate_distributions the mansours received and deposited into their personal bank account at first union checks from micca net of repayments totaling dollar_figure the irs determined that the mansours should have reported this amount as dividend income the mansours received and deposited into their personal bank account at first union checks from mina of forest city net of repayments totaling dollar_figure the irs determined that mina of forest city was an s_corporation during and that the mansours had failed to establish their basis in their mina of forest city stock accordingly because the mansours reported income of dollar_figure from the operations of mina of forest city on their return the irs determined that the mansours should have included an additional dollar_figure in income as a result of these distributions the mansours received and deposited into their personal bank account at first union checks from mina of sanford net of repayments totaling dollar_figure the irs determined that mina of sanford was an s_corporation during and that the mansours had failed to establish their basis in their mina of sanford stock accordingly because the mansours reported income of dollar_figure from the operations of mina of sanford on their return the irs determined that the mansours should have included an additional dollar_figure in income as a result of these distributions other income the mansours received and deposited into their personal bank account at first union unexplained amounts of cash and checks from sources other than their business entities or those reported on their income_tax return totaling dollar_figure the irs determined that the mansours should have reported this amount on their return as income from self-employment b the irs determined that the mansours received and deposited into their personal bank accounts at first union and suntrust unexplained amounts of cash and checks from sources other than their business entities or those reported on their income_tax return totaling dollar_figure the irs determined that the mansours should have reported this amount on their return as income from self-employment c the irs made the following determinations with respect to the mansours for distributable gain from the sale of property by tomson tomson had a dollar_figure basis in the property that it sold to sembler and recognized a dollar_figure gain on the sale the irs determined that tomson was an s_corporation during and that dollar_figure of this gain was attributable to the mansours because the mansours reported a dollar_figure loss from this sale on their return the irs adjusted the mansours’ income to reflect this gain corporate_distributions the mansours received and deposited into their personal bank account at suntrust checks from ava anthony net of repayments totaling dollar_figure the irs determined that the mansours should have reported this amount as dividend income the mansours received and deposited into their personal bank account at suntrust checks from mansour enterprises net of repayments totaling dollar_figure the irs determined that mansour enterprises was an s_corporation during and that the mansours had failed to establish their basis in their mansour enterprises stock accordingly because the mansours reported income of dollar_figure from the operations of mansour enterprises on their return the irs determined that the mansours should have included an additional dollar_figure in income as a result of these distributions other income the mansours received and deposited into their personal bank account at suntrust unexplained amounts of cash and checks from sources other than their business entities or those reported on their income_tax return totaling dollar_figure the irs determined that the mansours should have reported this amount on their return as income from self-employment d the irs made the following determinations with respect to the mansours for disallowance of long-term_capital_loss carryover the long-term_capital_loss carryover of dollar_figure that was reported on the mansours’ return was disallowed because it resulted from their reporting a capital_loss rather than a capital_gain from the transaction between tomson and sembler on their return the irs adjusted the mansours’ income to account for this disallowance corporate_distributions the mansours received and deposited into their personal bank account at suntrust checks from mansour enterprises net of repayments totaling dollar_figure the irs determined that mansour enterprises was an s_corporation during and that the mansours had failed to establish their basis in their mansour enterprises stock accordingly because the mansours reported income of dollar_figure from the operations of mansour enterprises on their return the irs determined that the mansours should have included an additional dollar_figure in income as a result of these distributions other income the mansours received and deposited into their personal bank account at suntrust unexplained amounts of cash and checks from sources other than their business entities or those reported on their income_tax return totaling dollar_figure the irs determined that the mansours should have reported this amount on their return as income from self-employment examination of the gownis’ income_tax returns for and the examination of the gownis’ income_tax returns for and began in date as a result of the identification of a common issue concerning the loss claimed in with respect to tomson the gownis executed a power_of_attorney in favor of bradshaw with respect to their income_tax returns for and during the examination of the gownis’ income_tax returns the irs made requests for copies of workpapers and bank statements because the gownis did not produce adequate_records with respect to those requests the irs summonsed the gownis’ bank records in order to make an appropriate determination of their income for those years in determining the gownis’ income for the irs summonsed and evaluated copies of the bank statements from checks written for more than dollar_figure on and any items that were listed on deposit tickets totaling dollar_figure or more that were deposited to the gownis’ personal bank accounts at nationsbank first union great western bank washington mutual bank and suntrust for that year and the statements from the gownis’ personal visa account for that year in determining the gownis’ income for the irs summonsed and evaluated copies of the bank statements from checks written for more than dollar_figure on and any items that were listed on deposit tickets totaling dollar_figure or more that were deposited to the gownis’ personal bank accounts at nationsbank washington mutual bank and suntrust for that year in addition the irs summonsed and evaluated the following sources of information for purposes of determining the gownis’ income for and additional documents from nationsbank pertaining to the gownis’ certificate of deposit information related to the gownis from the money transfer query system at bank of america a copy of nationsbank’s records concerning a loan to mr gowni in a copy of nationsbank’s records concerning a loan to mr gowni in a copy of nationsbank’s records concerning a loan to mr gowni in and a copy of nationsbank’s records concerning a loan to ava anthony in during the examination of the gownis’ bank records the irs requested that the gownis provide documentation and explanations as to any nontaxable items that were deposited to their personal bank accounts the irs received information about mina of sanford’s shareholder loan account in response to those requests the examination of the gownis’ income_tax returns for and and the evaluation and analysis of their bank records and other information took approximately year and consumed more than hours of revenue_agent time results of the examination of the gownis’ income_tax returns a the irs made the following determinations with respect to the gownis for distributable gain from the sale of property by tomson tomson had a dollar_figure basis in the property that it sold to sembler and recognized a dollar_figure gain on the sale the irs determined that tomson was an s_corporation during and that dollar_figure of this gain was attributable to the gownis because the gownis reported a dollar_figure loss from this sale on their return the irs adjusted the gownis’ income to reflect this gain corporate_distributions the gownis received and deposited into their personal bank accounts checks from ava anthony net of repayments totaling dollar_figure the irs determined that the gownis should have reported this amount as dividend income the gownis received and deposited into their personal bank accounts checks from tomson net of repayments totaling dollar_figure the irs determined that these distributions were made from sources other than the proceeds of the transaction between tomson and sembler therefore the irs determined that the gownis should have included this amount in income other income the gownis received and deposited into their personal bank accounts unexplained amounts of cash and checks from sources other than their business entities or those reported on their income_tax return totaling dollar_figure the irs determined that the gownis should have reported this amount on their return as income from self-employment b the irs made the following determinations with respect to the gownis for disallowance of long-term_capital_loss carryover the long-term_capital_loss carryover of dollar_figure that was reported on the gownis’ return was disallowed because it resulted from their reporting a capital_loss rather than a capital_gain from the transaction between tomson and sembler on their return the irs adjusted the gownis’ income to account for this disallowance corporate_distributions the gownis received and deposited into their personal bank accounts checks from tomson net of repayments totaling dollar_figure the irs determined that tomson was an s_corporation during and that these distributions were made from sources other than the proceeds of the transaction between tomson and sembler therefore the irs determined that the gownis should have included this amount in income the gownis received and deposited into their personal bank accounts checks from mina of forest city net of repayments totaling dollar_figure the irs determined that mina of forest city was an s_corporation during accordingly the irs determined the net taxable_distribution that the gownis received from mina of forest city by reducing this dollar_figure amount by one-half of the ending balance of the accumulated_adjustments_account reported on mina of forest city’s form_1120s filed for as a result the irs determined that the gownis should have included an additional dollar_figure in income the gownis received and deposited into their personal bank accounts checks from bishoy net of repayments totaling dollar_figure the irs determined that bishoy was an s_corporation during accordingly the irs determined the net taxable_distribution that the gownis received from bishoy by reducing this dollar_figure amount by the amount of income that the gownis reported from the operations of bishoy on their return and one-half of the ending balance of the accumulated_adjustments_account reported on bishoy’s form_1120s filed for as a result the irs determined that the gownis should have included an additional dollar_figure in income the gownis received and deposited into their personal bank accounts checks from pyramid net of repayments totaling dollar_figure the irs could not determine whether pyramid was an s_corporation during the irs did however determine that the gownis should have included this amount in income other income the gownis received and deposited into their personal bank accounts unexplained amounts of cash and checks from sources other than their business entities or those reported on their income_tax return totaling dollar_figure the irs determined that the gownis should have reported this amount on their return as income from self-employment procedural matters the gownis and the mansours filed their respective petitions with the court on date included in the mansours’ petition was the following statement the facts upon which petitioners rely as the basis of their case are as follows d petitioners’ sic can prove that the gross_income they reported in through represented their worldwide gross taxable_income and that all other bank_deposits constitute non-taxable income the gownis included a similar statement in their petition as to the years and on date the court served on petitioners notices setting case for trial attached to the notices setting case for trial was the court’s standing_pretrial_order the standing_pretrial_order provided in pertinent part as follows to facilitate an orderly and efficient disposition of all cases on the trial calendar it is hereby ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used solely to impeach the credibility of a witness any documents or materials which a party expects to utilize in the event of trial except solely for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown on date respondent served on petitioners respondent’s interrogatories to petitioners interrogatories and respondent’s request for production of documents requests for production of documents the interrogatories that were served on the mansours requested inter alia that they describe the nature amount and date of the payments received from micca in payments received from ava anthony in deposits to their personal bank account at first union in and deposits to their personal bank account at suntrust in and payments to and from mina of forest city and mina of sanford in and deposits to the bank accounts of mansour enterprises in the interrogatories that were served on the gownis requested inter alia that they describe the nature amount and date of the deposits to their personal bank accounts at washington mutual bank first union nationsbank and suntrust in and and deposits to the bank accounts of ava anthony tomson mina of forest city pyramid and bishoy in and the requests for production of documents that were served on petitioners requested inter alia all documents and records that proved that the gross_income that the mansours reported in and and that the gownis reported in and represented their respective worldwide taxable_income for those years and that all other bank_deposits were nontaxable sources of income and pertained to the matter about which respondent inquired in respondent’s written interrogatories petitioners did not respond to either the interrogatories or the requests for production of documents on date respondent filed with the court in these cases motions to compel responses to respondent’s interrogatories and motions to compel production of documents on date the court issued orders that directed petitioners in pertinent part as follows ordered that so much of respondent’s motions that seeks an order directing compliance with respondent’s interrogatories to petitioners and respondent’s request for production of documents both served on date is granted and petitioners shall on or before date produce to counsel for respondent those responses requested in respondent’s interrogatories to petitioners served on petitioners on date and produce to counsel for respondent those documents requested in respondent’s request for production of documents served on petitioners on date petitioners did not comply with the court’s orders respondent’s use of the bank_deposits method opinion taxpayers bear the responsibility to maintain books_and_records that are sufficient to establish their income see sec_6001 96_tc_858 affd 959_f2d_16 2d cir sec_1_446-1 income_tax regs see also 64_tc_651 affd 566_f2d_2 6th cir when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 695_f2d_145 5th cir 394_f2d_366 5th cir affg tcmemo_1966_81 see also 348_us_121 the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances 40_tc_30 see also 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when taxpayers fail to maintain adequate books_and_records 204_f2d_205 5th cir affg a memorandum opinion of this court dated date 111_f2d_374 5th cir affg a memorandum opinion of this court dated date 92_tc_661 the method of reconstruction employed by the commissioner is not invalidated solely because the commissioner’s income determination may not be completely correct dileo v commissioner supra pincite see also 380_f2d_494 5th cir affg in part and revg in part tcmemo_1964_302 175_f2d_500 2d cir affg 7_tc_245 respondent chose to apply the bank_deposits method in these cases because petitioners failed to maintain adequate books_and_records for the years in issue a bank deposit is prima facie evidence of income 87_tc_74 see also 102_tc_632 dileo v commissioner supra pincite estate of mason v commissioner supra pincite when a taxpayer keeps no books_or_records and has large_bank deposits the commissioner is not acting arbitrarily or capriciously by resorting to the bank_deposits method dileo v commissioner supra pincite the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are not taxable see id pincite see also 335_f2d_671 5th cir the commissioner need not show a likely source of the income when using the bank_deposits method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge see price v united_states supra pincite tokarski v commissioner supra pincite respondent used the bank_deposits method to identify two sources of unreported income the first source was determined from checks written from the corporate bank accounts of petitioners’ business entities and deposited into petitioners’ personal bank accounts the second source was determined from deposits of unexplained amounts of cash and checks from sources other than petitioners’ business entities or those reported on petitioners’ income_tax returns into petitioners’ personal bank accounts respondent submitted into evidence copies of the bank records that disclosed all of the deposits to as well as the disbursements from petitioners’ personal bank accounts during the years in issue respondent analyzed these bank records and prepared schedules that summarized the deposits to disbursements from and other transactions occurring in petitioners’ personal bank accounts during those years respondent identified deposits that were not taxable or that were previously reported by petitioners consequently respondent has properly reconstructed petitioners’ income under the bank_deposits method for the years in issue if the taxpayer contends that the commissioner’s use of the bank_deposits method is unfair or inaccurate the burden is on the taxpayer to show such unfairness or inaccuracy price v united_states supra pincite petitioners must show either that respondent’s computation of their income is inaccurate or that the deposits made into their personal bank accounts are not taxable see 380_f2d_509 5th cir affg tcmemo_1964_303 price v united_states supra pincite dileo v commissioner t c pincite the burden_of_proof in these cases has not shifted to respondent under sec_7491 because petitioners failed to maintain adequate books_and_records and to cooperate with reasonable requests for information and documents see sec_7491 a distributions from petitioners’ business entities respondent determined that the mansours received and failed to report dividend distributions from two c corporations micca in and ava anthony in respondent also determined that the mansours received and failed to report distributions from three s_corporations mina of forest city in mina of sanford in and mansour enterprises in and with respect to the gownis respondent determined that they received and failed to report dividend distributions from one c_corporation ava anthony in respondent also determined that the gownis received and failed to report distributions from three s_corporations tomson in and mina of forest city in and bishoy in in addition respondent determined that the gownis received and failed to report distributions from pyramid in respondent did not make a determination as to pyramid’s status in and there is no evidence in the record that indicates whether pyramid elected to be taxed under subchapter_s at the time that it made distributions to the gownis in at trial respondent conceded that a mathematical error had occurred during the analysis of the checks that the gownis received from ava anthony and deposited into their personal bank accounts during accordingly the amount of the checks that the gownis received from ava anthony and deposited into their personal bank accounts net of repayments must be adjusted from dollar_figure to dollar_figure for to reflect this concession petitioners’ arguments except for the concession that petitioners achieved with respect to the dividend distribution that the gownis received from ava anthony in petitioners have not challenged the computational accuracy of respondent’s analysis of the deposits of checks from petitioners’ business entities into petitioners’ personal bank accounts petitioners have however asserted several arguments as to the nontaxable nature of some of the distributions that they received from three of their business entities specifically petitioners argue that the distributions that the gownis received from mina of forest city and bishoy in were repayments of loans that the gownis had made to those entities in prior years respondent failed to offset the distributions that the gownis received from tomson in and against their basis in their tomson stock and dollar_figure of the distribution that the mansours received from micca in was not taxable because mr mansour used that amount to buy out another shareholder’s interest in micca we address each of these arguments in turn repayment of shareholder loans by mina of forest city and bishoy whether a withdrawal of funds by a shareholder from a corporation or an advance made by a shareholder to a corporation creates a true debtor-creditor relationship is a factual question to be decided based on all of the relevant facts and circumstances 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also 52_tc_255 affd 422_f2d_198 5th cir 29_tc_1193 affd 271_f2d_267 5th cir for disbursements to constitute true loans there must have been at the time that the funds were transferred an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment haag v commissioner supra pincite see also haber v commissioner supra pincite direct evidence of a taxpayer’s state of mind is generally unavailable so courts have focused on certain objective factors to distinguish repayments of bona_fide loans from disguised dividends compensation and contributions to capital the factors considered relevant for purposes of identifying bona_fide loans include the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed payment_date treatment of the funds on the corporation’s books whether repayments were made the extent of the shareholder’s participation in management and the effect of the loan on the shareholder employee’s salary haber v commissioner supra pincite see also in re indian lake estates inc 448_f2d_574 5th cir haag v commissioner supra pincite n when the individuals are in substantial control of the corporation as petitioners were in these cases such control invites a special scrutiny of the situation haber v commissioner supra pincite roschuni v commissioner supra pincite for the reasons set forth below we conclude that the facts of record do not support the gownis’ attempt to characterize the distributions that they received from mina of forest city and bishoy in as repayments of bona_fide loans first no note or other evidence_of_indebtedness representing the amount or existence of the shareholder loans was given to the gownis by mina of forest city or bishoy second no evidence indicates that mina of forest city or bishoy provided any collateral or security for repayment of these purported loan amounts or that the corporations made any agreement with the gownis as to the time of repayment or the interest to be paid third whether the amounts contributed by the gownis to mina of forest city and bishoy were treated as loans or as contributions to capital by the corporations is not established because the corporate books of mina of forest city and bishoy were never offered into evidence fourth the gownis have failed to establish the amounts of the allegedly outstanding loans due to them from mina of forest city and bishoy for petitioners contend that the schedules l balance sheets per books attached to the forms 1120s filed by mina of forest city in and bishoy in support the conclusion that the gownis made loans to these corporations while the schedules l indicate that there are loans from shareholders outstanding for mina of forest city and bishoy they do not establish the amount of the outstanding shareholder loans due to the gownis for moreover on mr gowni’s schedule_k-1 shareholder’s share of income credits deductions etc that is attached to bishoy’s form_1120s for there is no amount of repayment listed on line amount of loan repayments for ‘loans from shareholders’ the schedule of purported loans prepared by mr gowni is also insufficient to establish the outstanding shareholder loan amounts due to the gownis from mina of forest city and bishoy for because it details only the amounts that the gownis paid to mina of forest city and bishoy during the course of their ownership and does not include an analysis of the amounts that these corporations paid to the gownis prior to without knowing the amounts of the outstanding shareholder loans due to the gownis from mina of forest city and bishoy for it is impossible to determine the amount of the distributions that the gownis received from these corporations during that could be characterized as repayment of these loans fifth the gownis have not established how much compensation mr gowni received for the services that he provided for mina of forest city and bishoy mr gowni testified that he worked hours per day days per week for his business entities including mina of forest city and bishoy during the years in issue it is unlikely that mr gowni received no compensation_for those services it is more_likely_than_not that the distributions were compensation rather than loan repayments we conclude that the gownis did not intend to create a true debtor-creditor relationship with mina of forest city and bishoy the gownis treated these entities as their own personal bank depositing and withdrawing funds at will accordingly we sustain respondent’s contention that the distributions that the gownis received from mina of forest city and bishoy during did not constitute repayment of bona_fide loans offset of the gownis’ basis in their tomson stock by a stipulation of settled issues the parties agreed to certain elements of the calculation of the capital_gain resulting from tomson’s sale of property to sembler in they also stipulated that any properly allowable capital costs that the petitioners can establish with regard to equipment rental of tomson inc that related to gasoline dispenser rentals would be taken into account in this calculation petitioners have not established that tomson incurred any capital costs for equipment rentals related to gasoline dispensers consequently the capital_gain will be calculated in accordance with the agreed upon elements petitioners contend that the gain generated by the transaction between tomson and sembler increased their basis in their tomson stock and as a result the payments made by tomson to the gownis in and should not be included in the gownis’ income because the gownis’ stock basis should have been sufficient to offset the amount of these payments respondent asserts that the gownis should have included the amounts of these distributions in income the parties agree that the gownis should have reported percent of the capital_gain that resulted from tomson’s sale of property to sembler in consequently the gownis’ basis in their tomson stock should be increased to account for their distributable share of the gain sec_1367 see also sec_1_1367-1 d income_tax regs respondent does not account for the gownis’ increased basis in their tomson stock in arguing that the payments that the gownis received from tomson during and should be included in income instead respondent contends that tomson could not have made a distribution to the gownis after date because tomson’s checking account balance was dollar_figure on that date respondent appears to be arguing that a corporation’s checking account balance is determinative on the issue of whether a corporation made a distribution_of_property to a shareholder respondent does not cite any authority for this proposition and we see no reason to adopt such an arbitrary approach sec_1368 directs that a distribution_of_property made by an s_corporation with respect to its stock is generally treated in the manner provided in either sec_1368 or sec_1368 whichever applies for purposes of sec_1368 property means money securities and any other_property except that such term does not include stock in the corporation making the distribution or rights to acquire such stock sec_317 respondent determined that the gownis received distributions of money from tomson in and totaling dollar_figure and dollar_figure respectively respondent has not argued that these distributions were made to the gownis for any reason other than their ownership of tomson stock consequently sec_1368 governs the treatment of these distributions the record in these cases fails to establish that tomson had accumulated_earnings_and_profits as of the end of or therefore sec_1368 sets out the manner in which the distributions will be treated sec_1_1368-1 income_tax regs under sec_1368 a distribution shall not be included in a shareholder’s gross_income to the extent that it does not exceed the shareholder’s adjusted_basis in the corporation’s stock if the amount of the distribution exceeds the shareholder’s adjusted_basis in the corporation’s stock such excess shall be treated as gain from the sale_or_exchange of property sec_1368 with respect to the dollar_figure distribution that the gownis received from tomson should be included in income only to the extent that it exceeds the gownis’ basis in their tomson stock which as discussed above must be determined by taking into account the gownis’ share of the gain recognized by tomson on its sale to sembler the portion of this distribution that is a nontaxable return_of_capital must be taken into account under sec_1367 and must decrease the gownis’ basis in their tomson stock accordingly these calculations should be made incident to rule_155_computations in these cases with respect to the dollar_figure distribution that the gownis received from tomson should be included in income only to the extent that it exceeds the gownis’ basis in their tomson stock as calculated at the end of the portion of this distribution that is a nontaxable return_of_capital must also be taken into account under sec_1367 and must decrease the gownis’ basis in their tomson stock accordingly these calculations also should be made incident to rule_155_computations in these cases the nature of the distribution from micca respondent determined that the mansours received a dollar_figure dividend distribution from micca in petitioners contend that dollar_figure of this distribution is not taxable because mr mansour used that amount to facilitate micca’s redemption of the shares of a minority shareholder fouad aycab petitioners do not cite any authority that supports this contention furthermore the facts upon which petitioners base this contention are limited to mr mansour’s uncorroborated inconsistent and confusing testimony in response to leading questions the unreliable quality of the testimony is shown by the following passage q by petitioners’ counsel there’s a memo in there what does that say do you see the memo in the middle a by mr mansour it says buying partner q buying partner okay so the money that you received from micca you sent to mr ayoub sic you said this was a repayment of a loan or a buyout of him a yes sir q did he own an interest in micca a no sir q okay so this wouldn’t have been a buyout of him would it a most likely it was a loan then q okay but you paid it to him why didn’t the company just pay it to him why was it done this way a i cannot recall what happened actually but i guess to get me an immediate credit back then that’s the only way it could be done to give him his money before he leaves accordingly we sustain respondent’s determination that the mansours received a dollar_figure dividend distribution from micca in b petitioners’ other income petitioners have not challenged the computational accuracy of respondent’s analysis of the deposits of unexplained amounts of cash and checks from sources other than petitioners’ business entities or those reported on petitioners’ income_tax returns into petitioners’ personal bank accounts petitioners have presented neither evidence nor argument that these deposits are not taxable or that these deposits do not represent income from self-employment consequently we hold that petitioners understated the income that they received from self-employment in the amounts set forth in the notices of deficiency c summary an examination of the record indicates that respondent’s determination of petitioners’ income for each of the years in issue was not completely correct the burden was on petitioners however to address these errors and to provide alternative analyses the errors do not invalidate respondent’s use of the bank_deposits method in these cases which was necessitated by petitioners’ failure to maintain adequate books_and_records for themselves as well as for the corporations that they owned and controlled petitioners’ vague assertions unsupported by corroborating records or documents are not reliable or persuasive if documentation existed it should have been produced in response to discovery and or exchanged with respondent in accordance with the court’s standing_pretrial_order and the court’s orders of date therefore except to the extent discussed above respondent’s determinations of petitioners’ income for the years in issue are sustained additions to tax and accuracy-related_penalties respondent determined an addition_to_tax under sec_6651 with respect to the mansours for and with respect to the gownis for as a result of their failure_to_file timely returns for those years petitioners have presented neither evidence nor argument regarding the addition_to_tax the commissioner has the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty respondent has met that burden of production in these cases by showing that the returns were late respondent determined the addition_to_tax for late filing for the mansours because the mansours’ return was not filed until date respondent determined the addition_to_tax for late filing for the gownis because although the gownis were granted an extension to file until date the gownis’ return was not filed until date to escape the addition_to_tax for filing late returns petitioners have the burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 because petitioners failed to present any explanation as to their late filing they remain liable under sec_6651 respondent determined accuracy-related_penalties with respect to petitioners under sec_6662 for one or more of the following reasons negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax petitioners argue that the accuracy-related_penalties should not be imposed because of their reliance on bradshaw under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to inter alia negligence or disregard of the rules or regulations or any substantial_understatement_of_income_tax sec_6662 and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 the commissioner has the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 because the understatement on each of petitioners’ returns satisfies the definition of substantial respondent has met that burden of production in these cases once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite the sec_6662 penalty will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional see id see also sec_1_6664-4 income_tax regs the record in these cases negates any mitigation by reasonable_cause petitioners’ failure to maintain adequate books_and_records constitutes negligence particularly when that failure resulted in substantial underreporting of income see sec_6662 bradshaw handled only part of petitioners’ income- producing activities petitioners did not take bradshaw’s advice that corporate funds should not be deposited in their personal bank accounts they did not provide to him accurate and complete information concerning income we do not believe that they relied on him reasonably or in good_faith accordingly the accuracy-related_penalties determined by respondent are sustained we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing and the concessions of the parties decisions will be entered under rule
